Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicant’s amendment of the claim, filed on 02/04/2020 under AFCP 2.0, in response to the rejection of claims 1-13 from the final office action, mailed on 08/14/2020, by amending claims 1, 5 and canceling claim 13, is not entered.
 
Response to Arguments
Applicant’s arguments, filed on 02/04/2021, have been fully considered but the amendment still needs further fine tuning, because the claim includes lots of redundancy of the limitation.
First, regarding to the master program and the slave program, the applicants uses both “comprise” and “present”. It may raise an objection of the claim. Further, it is not clear that the claimed limitation portion including “the controller is configured to cooperate with… to regulate electrical power..” is a part of the specific steps under the “controller configured to increase… to maintains… and to reduce…” or not.

For the purpose of consistency and simplicity of the claim, the examiner suggests to amend at least, to include “the controller comprise a master program and a slave program” by removing repeated claimed limitations, for instance;
 “wherein said controller comprises:

a slave program associated with each plasma treatment device and dependent on the master program, and configured to cooperate with the entry and exit detectors and to regulate electrical power generating the plasma in the treatment zone during movement of the substrate through the treatment zone according to a signal from the entry and exit detectors,
wherein the controller is configured to:
- increase the electrical power coupled to the plasma proportionally to the area of one of the successive substrates when the entry detector detects the one of the successive substrates and no substrate is detected by the exit detector,
- maintain the electrical power when the entry detector and the exit detector detect one of the successive substrates, and
- reduce the electrical power proportionally to the area of the substrate situated between the entry and exit detectors when only the exit detector detects the presence of the one of the successive substrates.

Second, the examiner respectfully requests to clarify the “physical condition” of claim 1, is it a physical condition of the substrate or the chamber condition, or others?

Third, the suggestion provided by the examiner above is not a final version. It is only considered by the amended portion, so, the full claim limitation will be more 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/AIDEN LEE/           Primary Examiner, Art Unit 1718